IN THE UNITEI) STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
SOUTHWESTERN DIVISION

)
MARTIN DALE DAvls,

Plaintiff,
Case No. 3:18-CV-05103-RK

BARRY COUNTY, MISSOURI, et al.,

Defendants.
SCHEDULING AND TRIAL ORDER
v JURY TRIAL
Pursuant to Rules lé(b) and 26(f) of the Federal Rules of Civil Procedure, and upon

)
)
)
)
v. ' )
)
)
)
)

consideration of the parties’ views in the matter, the following Schedule is hereby established:

I. DISCOVERY PLAN AND SCHEDULING DEADLINES

 

 

 

 

 

 

 

 

 

Discovery Plan and Scheduling Guidelines Deadlines
Joinder of Parties 30 days before discovery deadline 06-03-2019
Amendrnent of Pleadings 30 days before discovery deadline 06-03-2019
Plaintiff Expert Designation 60 days before discovery deadline 05-03-2019
Defendant EXpert Designation 30 days after Plaintiff EXpert deadline 06-03-2019
Rebuttal EXpert Designation 14 days before discovery deadline 06-18-2019
Discovery Dispute Motions At least 14 days before discovery 06-18-2019
deadline

Cornpletion of Discovery 180 days from this proposed order 07~02-2019
(both fact and expert discovery) (Local Rule 26.1(0)2)

Dispositive Motions 30 days after discovery deadline 08-01~2019

 

 

 

 

 

II. COURT CONFERENCES AND TRIAL DATE

 

 

 

 

 

 

 

 

 

Court Setting Guidelines Date Time
Court Status Conference Date 30 days before discovery 06-03-2019
deadline
Initial Pretrial Conference Date 30 days before trial l 1-29-2019
{00345599} ' l

Case 3:18-cV-05103-RK Document 8 Filed 12/19/18 Page 1 of 4

 

 

 

 

 

 

 

Final Pretrial Conference Date Thursday or Friday 12-26-2019
before trial

Trial Date 150 days from 12-30-2019 8:30 a.rn.
dispositive motion
deadline

 

III. PRETRIAL AND TRIAL FILING DEADLINES

 

Pretrial and Trial Documents Deadlines

 

Motions in Lirnine 14 days prior to initial pretrial conference

 

Responses to Motions in Limine 7 days prior to initial pretrial conference

 

14 days prior to initial pretrial conference
(Fed. R. Civ. P. 26(a)(3))

Deposition Designations

 

Obj ections to Deposition Designations 10 days prior to initial pretrial conference

 

Cross-Exarn Deposition Designations 10 days prior to initial pretrial conference

 

Objections to Cross-Exarn Deposition
Designations

7 days prior to initial pretrial conference

 

Stipulation of Uncontroverted Facts

3 days prior to initial pretrial conference
(Local Rule 40.1)

 

Stipulation of Admissibility of Evidence

3 days prior to initial pretrial conference

 

Witness List

3 days prior to initial pretrial conference
(Fed. R. Civ. P. 26(a)(3))

 

EXhibit List

3 days prior to initial pretrial conference
(Fed. R. Civ. P. 26(a)(3))

 

Jury Instructions (if jury trial)

14 days prior to trial
(Local Rule 40.1 and 51.1)

 

Trial Briefs

5 days prior to trial
(Fed. R. Civ. P. 26(a)(3))

 

Voir Dire (if jury trial)

5 days prior to trial

 

 

(Fed. R. Civ. P. 26(a)(3))

 

 

IV. CHAMBERS’ PROTOCOL

1. COURT CONFERENCES. (See Section ll above). Generally, conferences in
Western and St. Joseph Division cases are held at the U.S. District Courthouse in Kansas City,
Missouri. Conferences in cases pending in all other divisions (Central, Southern, and

Southwestern) are generally held via telephone.

{00345599} 2
Case 3:18-cV-05103-RK Document 8 Filed 12/19/18 Page 2 of 4

2. DISCOVERY DISPUTES. Any discovery motion filed without complying with
Local Rule 37.1 will be denied. ln the event that a teleconference is needed, contact the Court at
(816) 512-5110. Parties are to utilize the discovery dispute protocol on the Court’s web page at
www.rnow.uscourts.gov/iudges/l<etchmark.

3. EXPERT WITNESSES. Expeit witnesses include retained experts as well as fact

 

witnesses from whom expert opinions will be elicited at trial.

For expert witnesses identified in Fed. R. Civ. P. 26(a)(2)(B), the designation shall include
an affidavit, containing the disclosures required in Fed. R. Civ. P. 26(a)(2)(B)(i)-(vi). EXpert
witnesses may testify only as to matters contained in the affidavit described above unless leave of
Court is granted upon good cause shoWn. lf a treating physician will testify beyond the treatment
they provided, they shall also provide an affidavit containing the disclosures required in Fed. R.
Civ. P, 26(a)(2)(B)(i)-(vi).

However, if a treating physician will testify only as to treatment they provided, the
requirements of this section may be satisfied by providing a copy of all the treating physician’s
files, records and notes relating to the treating physician’s patient to the opposing party. For the
purpose of this paragraph, a “treating physician” is a doctor (including psychiatrist, dentist or other
practitioner of the healing arts) retained by a party prior to retaining counsel in this matter.

4. COMPLETION OF DISCOVERY. All discovery requests and depositions shall
be submitted and/or scheduled prior to the deadline for completion of discovery, and shall allow
sufficient time for completion within the time specified by the Federal Rules of Civil Procedure,
the Local Rules, and/or orders of this Court.

5. SUMMARY JUDGMENT MOTIONS. All motions for summary judgment shall
comply with Looal Rules 7.0 and 56.1. The response and reply shall set forth (restate) each
statement of fact, and additional statement of fact, utilizing the original paragraph number
immediately before admitting or denying factual statements

Respectfully submitted,

/s/ J. Andrew Hirth
J. Andrew Hirth
TGH Litigation, LLC
913 E. Ash Street
Columbia, MO 65201
Attorneysfor Plaintz`ff

{00345599} 3
Case 3:18-cV-05103-RK Document 8 Filed 12/19/18 Page 3 of 4

{00345599}

/s/ David S. Baker
David S. Baker #30347
Fisher, Patterson, Sayler & Smith, LLP
9229 Ward Parkway, Suite 370
Kansas City, MO 64114
816-523-4667, EXt. 121; FaX: 816-523-5667
dbaker@fisherpatterson.com

and

Jeannette L. Wolpink #54970
Fisher, Patterson, Sayler & Smith, LLP

51 Corporate Woods, Suite 300

9393 W. 110th Street

Overland Park, KS 66210

913-339-6757; FaX: 913-339-6187
iwolpinl<@fisherpatterson.com

Attorneysfor Defendant Barry Cozmly

4

Case 3:18-cV-05103-RK Document 8 Filed 12/19/18 Page 4 of 4

